Citation Nr: 0731844	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left elbow fracture 
residuals.

2.  Entitlement to service connection for fracture of the 
cervical spine.

3.  Entitlement to service connection for myleopathy of the 
cervical cord.  

4.  Entitlement to service connection for bilateral 
neuropathy of the median/ulnar nerves. 

5.  Entitlement to service connection for cystitis/bladder 
obstruction.

6.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2004 rating determination by the above Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his left elbow fracture residuals, 
fracture of the cervical spine, myelopathy of the cervical 
cord, and bilateral neuropathy of the media/ulnar nerves all 
resulted from trauma that he sustained in a November 1961 
automobile accident during service.  In addition, he has 
claimed service connection for cystitis/bladder obstruction 
and hepatitis, as additional residuals of that same 
automobile accident.  

Service personnel records show that a military investigation 
was undertaken to determine the line of duty and misconduct 
status with regard to the automobile accident and included 
consideration of medical records, police reports, and 
statements of the veteran.  The service department found that 
at the time of the accident the veteran was attempting to 
turn onto a road entering Briggs Air force Base at an 
extremely high rate of speed (up to an above 100 miles per 
hour) while being chased by the El Paso County Sheriffs 
Patrol.  The report found that although a blood specimen for 
alcohol was not taken, the veteran was found to be under the 
influence of alcohol, based on the odor of alcohol.  The 
report concluded that the veteran's injuries were not 
incurred in the line of duty and instead were due to his own 
misconduct."  

The veteran now contends that although he had consumed 
alcohol prior to the accident, he was not intoxicated, and 
the incident therefore was not a result of his willful 
misconduct.  He and his representative have made various 
assertions that can be distilled into two general 
allegations: (1) the evidence does not show the veteran was 
intoxicated at the time of the accident and (2) the proximate 
cause of the accident was due to mechanical failure of the 
car.  In support of his contention, the veteran submitted an 
affidavit from the mechanic who personally inspected the 
vehicle after the crash and attributed the cause of the 
accident to mechanical failure of the car's accelerator 
pedal.  

Although the line of duty determination has been associated 
with the claims file, records that would have been generated 
during the underlying investigation, to include interviews 
and/or police reports, are not of record and the Board can 
find no evidence of the RO's attempt to obtain them.  
Moreover, in a May 2007 statement the veteran's 
representative challenged the adequacy of the VA's 
development of the claims, taking issue with the fact that 
documentation from the El Paso Sheriff's Department had not 
been requested for review.  

In addition, although in July 2003, the RO sent the veteran a 
VCAA notice letter, the Board finds that it was not in full 
compliance with the notice requirements of the VCAA.  
Therefore, this case must be remanded so that VA may comply 
fully with the notice requirements of the VCAA.  VA should 
notify the veteran that the evidence needed to substantiate 
his claim would be evidence that the injuries which he 
sustained in the November 1961 motor vehicle accident were 
not the result of willful misconduct and that he is expected 
to obtain and submit such evidence needed to substantiate his 
claim, if he is able to do so.  

Finally, the veteran was informed of some but not all of the 
laws and regulations pertaining to his claims for service 
connection.  Specifically he was not informed of 
§§ 3.1(m),(n) and 3.301, which pertain to line of duty and 
misconduct determinations and are particularly relevant in 
this case.  A summary of applicable laws and regulations with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination, must be included in a 
supplemental statement of the case (SSOC).  38 C.F.R. 
§ 19.29.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  Use all available resources, to 
include the assistance of the National 
Personnel Records Center (NPRC), to 
obtain any underlying records generated 
by the investigation of the veteran's 
November 1961 accident, to include, 
witness statements and police/accident 
reports.  This request should 
specifically include any reports from the 
El Paso County Sheriff's Department.  If 
any location contacted suggests other 
sources, those sources should be 
encompassed by the search.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  Thereafter, readjudicate the claims 
by evaluating all evidence obtained after 
the last SSOC was issued.  The RO should 
cite in any SSOC, the regulations 
pertaining to line of duty and misconduct 
determinations in 38 C.F.R. §§ 3.1(m), 
(n) and 3.301 (2007).  If the benefits 
sought on appeal remain denied, furnish 
the veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

